                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DUKHAN IQRAA JIHAD MUMIN,

                   Petitioner,                              4:04CV3058

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
HAROLD W. CLARKE,

                   Respondent.

      This matter is before the court on the Notice of Appeal (filing no. 32) filed
by Petitioner Dukhan Mumin on November 30, 2018. Also before the court is a
memorandum from the Clerk of the Court requesting a ruling as to Petitioner’s
authorization to proceed in forma pauperis on appeal. (Filing No. 33.)

       Petitioner has failed to include the $505.00 appellate filing and docket fees.
Petitioner has not previously been granted leave to proceed in forma pauperis in
the district court in connection with his § 2254 petition. Thus, Fed. R. App. P.
24(a)(3), which continues in forma pauperis status on appeal without further
authorization, does not apply. Within 30 days, Petitioner must either submit the
$505.00 filing and docket fees to the clerk’s office or submit a request to proceed
in forma pauperis. Petitioner’s appeal cannot be processed until either the appellate
filing fee is paid or the question of Plaintiff’s authorization to proceed on appeal in
forma pauperis is resolved.

      IT IS THEREFORE ORDERED that:

     1.     Petitioner is directed to submit the $505.00 fee to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days.
    2.    The clerk of the court is directed to send to Petitioner the Form
AO240 (“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: January 3, 2019: Check for MIFP
or payment.

      Dated this 4th day of December, 2018.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge




                                       2
